DETAILED ACTION
	Claims 1-22 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/21 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claim 1 recites  “at least one sugar alcohol,” and later recites “the sugar alcohol,” which is indefinite because it is unclear whether the recitation “the sugar alcohol” refers to all sugar alcohols that may be present, or only to one of them.  
Base claim 1 recites “at least one sugar alcohol” and “at least one substrate.”  Dependent claims 2 and 18-19, however, recite “the substrate,” which is indefinite because it is unclear whether the recitation “the substrate” refers to all substrates that may be present, or only to one of them.  Similarly, 5-6 and 8 are indefinite because they recite “the sugar alcohol” and it is unclear if this reference is to all sugar alcohols that may be present.  Clarification is required.
Claims 3 and 11 are indefinite because it refers to “the bonding” of the adhesion promoter, but there is no antecedent basis for the adhesion promoter being bonded in base claim 1.  Clarification is required.  
Claim 4 recites that the adhesion promoter comprises a silicon, “in particular a silane compound,” which renders the claim unclear because it is unknown if the silicon compound must be a silane compound.  Clarification is required.  
Claims 6 and 16 recite “at least one reactive multiple bond, in particular a double bond,” which renders the claim unclear because it is unknown whether the reactive multiple bond must be a double bond.  Clarification is required.  
Claims 8 and 17 recite that the sugar alcohols are at least partially oligomerized or polymerized “among each other.”  It is unclear what it means for the sugar alcohols to be polymerized “among each other.”  Does this language require that the sugar alcohols are polymerized to each other to form a homopolymer?  Does the language encompass a copolymer comprising the sugar alcohols as co-monomers along with other monomers?  Clarification is required.  For the purpose of examination in view of the 
 Base claim 9 recites “at least one monosaccharide” and “at least one substrate,” but claim 9 later recites “the monosaccharides” and “the substrate,” and it is unclear whether the later references are all of the monosaccharides and substrates that may be present.  Clarification is required.  Since the dependent claims do not clarify the point of confusion, they are also rejected.  Similarly, dependent claim 10 recites “the substrate,” which is indefinite because it is unclear whether the recitation “the substrate” refers to all substrates that may be present, or only to one of them. Similarly, claims 13, 15, and 17 are indefinite because they recite “the monosaccharides” and it is unclear if this reference is to all monosaccharides that may be present.  Clarification is required.
Claim 19 recites “relevant block copolymers.”  The metes and bounds of the claim are unknown, because it is unclear what properties a block polymer must have in order to render it “relevant” such that it is within the scope of the claim.  Clarification is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Willis et al. (US Pat. Pub. 2009/0317443).
As to claims 1-18, 20, and 22, Willis discloses an implant for a body lumen with non-thrombogenic properties due to a polymeric coating that is firmly bonded to the implant surface, the implant comprising a surface (“substrate”) comprising a first coating (“carrier layer” of claims 2 and 10) comprising a silane compound of formula (II), (an “adhesion promoter” of claims 2-4 and 10-12), and a second coating disposed over the first coating comprising a polymer covalently bonded to the primer material (a “functional layer”)(claim 25 of Willis and paragraphs 2-7 and 32), wherein the polymer may comprise sorbitol methacrylate as a comonomer (paragraphs 26 and 76) which is a functionalized sugar alcohol of claims 1, 5-7, and 8, and a functionalized monosaccharide of claims 9, 13-16, and 17 that will result in the indirect covalent bonding of the functional layer to the substrate and the bonding of the functional layer to the carrier layer via the functionalization of the sugar alcohol as recited by claims 1-3 and 9-11 (paragraphs 24 and 32).   
Regarding the limitation of claim 9 that the polymerization or oligomerization only takes place upon bonding to the substrate, this limitation results in claim 9 being a product by process claim, such that the patentability of the claim is determined by the structure of the claimed composition and not by the steps by which the composition is created.  Here, the timing of the oligomerization/polymerization is not viewed as substantially affecting the final structure of the product based upon the evidence of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).
Regarding claim 18, the surface of the implant may be formed from a metal such as titanium (paragraph 97).  
As to claims 20 and 22, these claims recite that the medical device is for endovascular or cardiovascular applications, and as such these claims are directed to intended uses of the stent.  Willis teaches that the implant may be a stent (paragraph 94), and discusses the use of the stents in coronary arteries (paragraphs 2-3), which is both a cardiovascular application and an endovascular application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as unpatentable over Willis et al. (US Pat. Pub. 2009/0317443) in view of Levi et al. (US Pat. Pub. 2014/0249614).
The teachings of Willis are relied upon as discussed above, but while Willis does not limit the uses of the stents disclosed therein and expressly discloses usage of the stents in coronary arteries, Willis does not expressly disclose that it is suitable for use in 
Levi discloses metallic stents that can be used in neurovascular or cardiovascular applications, and further teaches that the stent may be covered with polyurethane or polytetrafluoroethylene (see Abstract and paragraphs 17 and 149).  
As to claims 19 and 21, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to use the Levi stent that is covered with polyurethane or polytetrafluoroethylene and which is suitable for use in neurovascular applications as the medical device that is coated in the manner disclosed by Willis, since Willis does not limit the usefulness of the coated vascular implant taught therein to any particular vascular application, and Levi expressly teaches stents covered with polyurethane or polytetrafluoroethylene as suitable for use in neurovascular applications, such that the skilled artisan reasonably would have expected that Levi stent could be used as the substrate to which the Willis coating is applied, in order to obtain a stent that advantageously possesses a non-thrombogenic coating that is firmly adhered to the surface of the stent for use in neurovascular applications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
/Patricia Duffy/Primary Examiner, Art Unit 1645